

Exhibit 10.48


FEDERAL-MOGUL LLC
2017 LONG-TERM INCENTIVE PLAN
POWERTRAIN SEGMENT
LTIP AWARD AGREEMENT
For the Period January 1, 2017 – December 31, 2019


THIS LTIP AWARD AGREEMENT (the “Agreement”) is made by and between Federal-Mogul
LLC (Powertrain segment), a Delaware corporation (the “Company”), and [Name], an
officer or employee of the Company or a subsidiary of the Company (the
“Participant”) effective as of January 1, 2017.


In consideration of the mutual covenants herein contained and other good and
valuable consideration, receipt of which is hereby acknowledged, the Company and
the Participant hereby agree as follows:


1.    GRANT. The Company hereby grants to the Participant identified above a
“Bonus Award” (sometimes referred to herein as the “Award”) (calculated in the
manner set forth herein and the Plan) subject to the terms and conditions set
forth herein and the Plan (defined below) (the "Terms"). No Bonus Award will be
paid or payable hereunder unless the Participant earns the Bonus Award pursuant
to Sections 3, 4 and/or 5 hereof and Section V of the Federal-Mogul LLC
(Powertrain segment) 2017 Long-Term Performance Plan effective as of January 1,
2017 (the “Plan”). This Bonus Award is granted pursuant to and is subject to the
terms and conditions of the Plan. A copy of the Plan is attached as an exhibit
hereto and the terms and conditions thereof are incorporated herein by this
reference and are expressly made part of this Agreement. All terms used herein
and defined in the Plan shall, unless otherwise defined herein, have the same
meaning set forth in the Plan. The Bonus Award granted hereby is
non-transferable except as otherwise permitted under the Plan.


2.    PERFORMANCE PERIOD. The Performance Period for this Award shall be the
three-year period commencing on January 1, 2017 and ending on December 31, 2019.


3.    AWARD VALUE. Participant’s Award hereunder shall be valued based on the
Participant’s “award percentage” multiplied by the PT Bonus Pool. For purposes
of this Agreement, the Participant’s “award percentage” is equal to [_]%.
4.    DEFINITIONS.
(a)
“PT Bonus Pool” means 5.18% of Economic Profit generated by the Powertrain
Segment during the Performance Period. The PT Bonus Pool cannot be less than $0
and may not exceed $[ ] with respect to the Performance Period.

(b)
“Economic Profit” means, with respect to the Powertrain Segment of the Company,
EBIT of the Powertrain Segment less the Capital Charge. Economic Profit shall be
calculated quarterly during the Performance Period.

(c)
“EBIT” means, for any fiscal quarter, the Powertrain Segment’s consolidated net
income determined in accordance with GAAP before the following:

i.
interest income and expense,

ii.
provision for income taxes (including tax sharing payments),

iii.
legacy defined benefit expenses (including European pension expense),

iv.
OPEB curtailment gains or losses,

v.
expenses associated with factoring of receivables,

vi.
gains and losses on the sale of a business,



 
 


    



--------------------------------------------------------------------------------




vii.
restructuring charge, to be capitalized and then amortized through EBIT over a 3
year period (i.e. over 12 quarters).

viii.
Intercompany Dividends, Income/Expense, Fixed Asset transfers,

ix.
Minority Interest, and

x.
Goodwill Impairment.



EBIT shall be calculated quarterly during the Performance Period Notwithstanding
anything to the contrary in the foregoing, for so long as the Company is not
subject to Section 162(m) of the Internal Revenue Code, the Committee may, in
its sole and absolute discretion, subject to the terms of the Plan, adjust the
calculation of EBIT for events or actions during the course of the Performance
Period that are unusual and/or non-recurring (including but not limited to
goodwill impairments or legacy costs).
(d)
“Capital Charge” means, for any fiscal quarter, Average Working Assets
multiplied by the annual rate specified below. Capital Charge shall be
calculated quarterly during the Performance Period.

i.
Fiscal 2017: Ten percent (10.0%) (i.e., 2.5% each fiscal quarter).

ii.
Fiscal 2018: Ten percent (10.0%) (i.e., 2.5% each fiscal quarter).

iii.
Fiscal 2019: Ten percent (10.0%) (i.e., 2.5% each fiscal quarter).

(e)
“Average Working Assets” means, for any fiscal quarter, the average of (i)
Working Assets as of the last day of such quarter and (ii) Working Assets as of
the last day of the immediately preceding quarter. Average Working Assets shall
be calculated quarterly during the Performance Period.

(f)
“Powertrain Segment” means the Powertrain operating segment of the Company (or
any successor operating segment).

(g)
“Working Assets” means, for any fiscal quarter, the following items for the
Powertrain Segment as of the last day of such quarter (in each case determined
in accordance with GAAP):

i.
accounts receivable; plus

ii.
factored receivables that would not have otherwise been paid during the fiscal
quarter; plus

iii.
net inventory; plus

iv.
property, plant and equipment net of depreciation (i.e. net book value); plus

v.
goodwill and other intangible assets related to acquisitions or investments
completed on or after September 30, 2013; plus

vi.
net book value of capitalized restructuring (i.e. gross amount of restructuring
capitalized net of accumulated amortized restructuring charged through EBIT);
plus

vii.
investments in non-consolidated subsidiaries (excluding $[ ] million consisting
primarily of retained earnings established before January 1, 2014); less

viii.
accounts payable; less

ix.
accrued liabilities (other than accruals for short term taxes or short term
interest).



Working Assets shall be calculated quarterly during the Performance Period. The
Participant and the Company acknowledge and agree that Working Assets for the
fiscal quarter of the Powertrain Segment ended December 31, 2016 was $[ ]
billion. Notwithstanding anything to the contrary in the foregoing: (A) Working
Assets shall


 
 


    



--------------------------------------------------------------------------------




be determined without giving effect to any gains and losses on the sale of a
business; and (B) the Committee may in its sole and absolute discretion, subject
to the terms of the Plan, adjust the calculation of Working Assets for events or
actions during the course of the Performance Period that are unusual, infrequent
and/or non-recurring (including but not limited to goodwill impairments).
5.    TIMING AND FORM OF PAYOUT. As soon as practicable after the close of the
Performance Period, the Chief Financial Officer shall calculate the financial
performance and the proposed payout under the Plan based on the achievement of
the financial Performance Measure.  The proposed payout shall be presented to
the Compensation Committee for its review and approval.  Once approved, payment
of the Award shall be made within 30 days after such approval but not later than
June 30th of the calendar year following the end of the Performance Period. All
Award payments shall be reduced by amounts required to be withheld for taxes at
the time payments are made.


6.    DEATH OR SEPARATION FROM SERVICE DUE TO (i) TERMINATION BY THE COMPANY
WITHOUT CAUSE, OR (ii) TERMINATION BY THE COMPANY DUE TO PARTICIPANT’S
DISABILITY. In the event of the Participant’s death, or separation from service
due to (i) termination by the Company for any reason other than Cause, or (ii)
termination by the Company due to the Participant’s Disability, each, a
“Qualifying Event”, in each case on or after January 1, 2019 and prior to the
end of the Performance Period, the Compensation Committee may, in its sole and
absolute discretion, take action to cause the Participant (or in the case of the
Participant's death, the Participant's beneficiary) to be entitled to receive an
Award payout equal to the Bonus Award (calculated in accordance with Sections 3,
4 and/or 5 hereof) as if he or she had remained employed until the last day of
the Performance Period, multiplied by a fraction, the numerator of which shall
be the number of full calendar months during the period of January 1, 2017
through the date the Participant's employment terminated due to a Qualifying
Event and the denominator of which shall be thirty-six (36), the total number of
months in the Performance Period. The payment of any such amount shall be made
according to same terms set forth in Section 5 above. As used herein,
“Disability” shall have the meaning given to such term in Section 409A(a)(2)(C)
of the Code.


7.    SEPARATION FROM SERVICE FOR ANY REASON. Bonus Awards are not considered
earned until they are approved by the Compensation Committee and are actually
paid by the Company. Except as may be provided in Section 6 or Section 8, the
Participant must be an employee of the Company and/or an Affiliate continuously
from the date of this Award until the Bonus Award is paid. Consequently, if the
Participant’s employment with the Company is voluntarily or involuntarily
terminated prior to the Bonus Award payment date, he or she will be ineligible
for payment of the Bonus Award, except as otherwise may be provided by the
Compensation Committee or pursuant to Section 6, in which case any such Bonus
Award to the Participant shall be paid at the time Bonus Awards are paid to
active employees pursuant to Section 5 above or pursuant to Section 8.


8.    PAYMENT UPON A CHANGE IN CONTROL. Notwithstanding anything to the contrary
in this Agreement, upon the occurrence of a Change in Control during the
Performance Period, the Compensation Committee may, but shall have no obligation
to, take such action to provide for the payment of a pro-rated Bonus Award to
the Participant with respect to such Performance Period or require the Company
or its successor to assume or continue to be bound by this Agreement, in each
case, under such terms and conditions as may be established by the Compensation
Committee in its sole and absolute discretion.


9.    NO LIMITATION ON RIGHTS OF THE COMPANY. The grant of this Award shall not
in any way affect the right or power of the Company to make adjustments,
reclassification, or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.


10.    CANCELLATION, RESCISSION, AND CLAWBACK OF AWARDS. In the event of a
restatement of the Company’s consolidated financial statements that would reduce
the amount of any


 
 


    



--------------------------------------------------------------------------------




previously awarded Bonus Award, the related outstanding Awards will be cancelled
or reduced accordingly. For Bonus Awards that have been paid, the Participant
shall be obligated and required to pay over to the Company an amount equal to
any gain realized as a result of the exercise, distribution or settlement
(whether at the time of exercise, distribution or settlement or thereafter) of
such Bonus Awards. The Compensation Committee’s determinations hereunder shall
be conclusive, binding, and final on all parties.


In connection with any action contemplated by this Section 10 or the Plan, the
terms of repayment by the applicable Participant shall be determined in the
Compensation Committee’s sole and absolute discretion, which may include, among
other terms, the repayment being required to be made (i) in one or more
installments or payroll deductions or deducted from future bonus payments or
(ii) immediately in a lump sum in the event that such Participant incurs a
termination of employment.


To the extent not prohibited under applicable law, the Company, in its sole and
absolute discretion, will have the right to set off (or cause to be set off) any
amounts otherwise due to the Participant from the Company in satisfaction of any
repayment obligation of such Participant hereunder, provided that an such
amounts are exempt from, or set off in a manner intended to comply with the
requirements of, Section 409A of the Code.


11.    NOTICE. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered by electronic mail or personally, or
sent by certified, registered or express mail, postage prepaid. Any such notice
shall be deemed given when so delivered (if sent by electronic mail or personal
delivery) or, if mailed, three days after the date of deposit in the United
States mail, in the case of the Company to the Chief Financial Officer and, in
the case of the Participant, to his or her address on file with the Company or,
in each case, to such other address as may be designated in a notice given in
accordance with this Section 11. Electronic mail notices to Participant shall be
sent to his or her e-mail address on file with the Company, and electronic mail
notices to the Company shall be sent to the Company’s Human Resources
Department.


12.    GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflicts of laws principles thereof.


13.    PARTICIPANT ACKNOWLEDGMENT. The Participant hereby acknowledges receipt
of a copy of the Plan, has read and understands the Plan, and agrees to be bound
by all terms and provisions contained therein.


14.    DEFINITIONS. Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to such terms in the Plan.


15.    UNFUNDED STATUS. The Bonus Award constitutes an unfunded and unsecured
promise of the Company to deliver (or cause to be delivered) to the Participant,
subject to the terms and conditions of this Agreement and the Plan, payment in
respect of the Award as provided herein. By accepting this Bonus Award, the
Participant understands that this grant does not confer any legal or equitable
right (other than those constituting the Bonus Award) against the Company or any
of its affiliates, directly or indirectly, or give rise to any cause of action
at law or in equity against the Company or any of its affiliates. The rights of
the Participant (or any person claiming through the Participant) under this
Agreement shall be solely those of an unsecured general creditor of the Company.


16.    NO RIGHT TO CONTINUED EMPLOYMENT. Nothing in this Agreement shall be
interpreted or construed to confer upon the Participant any right with respect
to continuance of employment by the Company or one of its subsidiaries, nor
shall this Agreement interfere in any way with the right of the Company or one
of its subsidiaries to terminate the Participant’s employment therewith at any
time. In addition, the Bonus Award is provided solely as an incentive and shall
not constitute part of the Participant’s employment compensation package. The
Bonus Award shall not be considered part of normal or expected


 
 


    



--------------------------------------------------------------------------------




compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, long-service awards, pension, or retirement benefits or
similar payments.


17.    TAX WITHHOLDING. The Participant shall be liable for any and all federal,
state, provincial, local or foreign taxes, pension plan contributions,
employment insurance premiums, social insurance contributions, amounts payable
to a governmental and/or regulatory body in the Participant’s country and other
levies of any kind required by applicable laws to be deducted or withheld with
respect to the Bonus Award (collectively, the “Withholding Taxes”). The Company
and its subsidiaries shall have the right to deduct and withhold all required
Withholding Taxes from any payment or other consideration deliverable hereunder
to the Participant.


18.     PLAN DOCUMENT CONTROLS. The rights herein granted are in all respects
subject to the provisions set forth in the Plan to the same extent and with the
same effect as if set forth fully herein. In the event that the terms of this
Agreement conflict with the terms of the Plan document, the Plan document shall
control.


19.    COMPLIANCE WITH SECTION 409A. The intent of the parties is that payments
and benefits under this Agreement be exempt from, or comply with, Code Section
409A and the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted in accordance with such intent. In no event whatsoever
shall the Company be liable for any additional tax, interest or penalty that may
be imposed on the Participant by Code Section 409A (or analogous state laws) or
any damages for failing to comply with Code Section 409A (or analogous state
laws).


If the Participant is a “specified employee” (as such term is defined for
purposes of Code Section 409A) at the time of his or her termination of
employment, no amount that is subject to Code Section 409A and that becomes
payable by reason of such termination of employment shall be paid to the
Participant before the earlier of (i) the date immediately following the
expiration of the six-month period measured from the date of the Participant’s
termination of employment, and (ii) the date of the Participant’s death. A
termination of employment shall be deemed to occur only if it is a “separation
from service” as defined in the Plan, and references in this Agreement to
“termination,” “termination of employment,” or like terms shall mean a
separation from service.


20.    DATA PROTECTION. By executing this Agreement, the Participant consents to
the holding and processing of personal information provided by the Participant
to the Company, any affiliate of the Company, trustee or third party service
provider, for all purposes relating to the performance of this Agreement. These
include, but are not limited to: (i) administering and maintaining Participant
records; (ii) providing information to the Company, its affiliates, trustees of
any employee benefit trust, registrars, brokers or third party administrators;
(iii) providing information to future purchasers or merger partners of the
Company or any of its affiliates, or the business in which the Participant
works; and (iv) to the extent not prohibited by applicable law, transferring
information about the Participant to any country or territory that may not
provide the same protection for the information as the Participant’s home
country.


21.    CONFIDENTIALITY. By executing this Agreement, the Participant agrees and
acknowledges that at all times, and notwithstanding any payment or forfeiture of
this Award, he or she will hold in strict confidence and will not disclose the
terms of this Bonus Award and/or the Plan to any third party, except to
Participant’s spouse or significant other, legal counsel, financial or tax
advisor, or as otherwise required by law. In the event Participant discloses
such information to one or more of the foregoing individuals, such individual(s)
shall also be bound by the confidentiality obligations set forth herein.






 
 


    



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on his or her own behalf, as of the day and year first above written.


    
FEDERAL-MOGUL LLC
(POWERTRAIN SEGMENT)


By:            

Title:______________________________








PARTICIPANT


                
Participant Signature


_______________________________________
Date    


 
 


    

